Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed June 13, 2022, claims 1,6-7, 11 and 16-17 has been amended, claims 8 and 18 has been cancelled, claim 21 and 22 are new, and claims 1-7, 9-17, and 19-22 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 102 and 103 applicant’s arguments, see page 6 paragraph 3 -  page 8 (all), filed June 13, 2022, with respect to claims 1-7, 9-17, and 19-20  have been fully considered and are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 6 paragraph 4 – page 8 paragraphs 4, “ … Notably, Sun does not disclose that the terminal determines to initiate a procedure of small data transmission based on the channel condition. In other words, Sun discloses a condition to select resource pools, but not the condition to initiate a "small data transmission," as recited in Applicant's claimed invention. 
Further, Sun fails to teach or suggest "selecting RA resource for the procedure of small data transmission after determining to initiate the procedure of small data transmission," as recited in Applicant's claimed invention. With Applicant's amended claims, the first RSRP threshold is not used in RA resource selection, but rather in determining whether to initiate a procedure of small data transmission. This claimed determination is made before the RA resource selection, in sharp contrast to the teachings of Sun. In addition, the claims have been amended to recite an RSRP threshold, which Applicant respectfully asserts the other cited Bangolae and lanev references fail to teach or suggest. Bangolae, for example, fails to disclose such a RSRP threshold and the dissimilar threshold of Bangolae is merely used for switching from a lightweight RRC connection to a legacy RRC connection. In sharp contrast, Applicant's claimed invention is used to determine whether to initiate a procedure of small data transmission. For lanev, the disclosed threshold is merely a threshold of data size (e.g., transmission of an amount of data below a threshold value) and not the RSRP threshold of Applicant's claimed invention.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Sun clearly teaches, receiving a configuration of a first Reference Signal Received Power (RSRP) threshold (see Fig.4A-D, para. 0031-0036, the base station broadcast station system information (SI) that includes configurations about random access and other channel information to the terminal / a configuration of a threshold is received, the base station configure the terminal for  at least one of the followings: [0034] The traffic data package from the application layer needing to be transmitted is bigger than zero; [0035] The size of data available for transmission in the terminal is smaller than a threshold; [0036] The channel condition is better than a threshold, measurement e.g., Reference Signal Received Power (RSRP)), and based on the downlink channel conditions, the terminal matches the channel condition (path-loss/coverage condition) to a size level based on a pre-defined rule, in this case the measurement /radio condition of the UE is below the threshold / RSRP threshold, see para, 0044-0047); 
determining whether to initiate a procedure of small data transmission based on at least the first RSRP threshold (see para. 0044, the terminal receives the system information from the base station, and obtains configurations from the base station or some pre-defined rules in the specification. The terminal determines whether there is/are specific resource pool(s) or not. If there is/are specific resource pool(s), the terminal obtains the conditions to use the specific resource pool(s). Based on the obtained conditions, the terminal may determine if it meets all the conditions, the terminal may calculate the size of data available for transmission, measure the channel condition or/and estimate the data-arrival interval and so on. If the terminal meets all the conditions, it can use the resource in the specific resource pool(s),  also per para. 0045-0047, measurement e.g., Reference Signal Received Power (RSRP)), and based on the downlink channel conditions, the terminal matches the channel condition (path-loss/coverage condition) to a size level based on a pre-defined rule, in this case the measurement /radio condition of the UE is above the threshold initiate a procedure of small data transmission,  see also para. 0058); and 
not initiating the procedure of small data transmission if a radio condition of the UE is below the first RSRP threshold (see para. 0044-0047, the terminal not initiating the procedure of small data transmission when the channel condition/ a radio condition of the UE is below the threshold,  the terminal learn downlink channel conditions by receiving PSS/SSS downlink broadcasting channels (e.g., PBCH or PDCCH or PDSCH convey SIB) and/or other physical channels/signals or measurement e.g., Reference Signal Received Power (RSRP)), and based on the downlink channel conditions, the terminal matches the channel condition (path-loss/coverage condition) to a size level based on a pre-defined rule, in this case the measurement /radio condition of the UE is below the threshold and the UE not initiating the procedure of small data transmission base on the rule). and selecting random access resource for the procedure of small data transmission after determining to initiate the procedure of small data transmission (see para. 0016, the base station receives the preamble sequence over a time-frequency region from the terminal, obtains the size level of data available for transmission from the terminal, allocates an uplink (UL) grant based on this size level for the terminal, and transmits on the random access response. After the terminal receives and decodes the random access response, the terminal determines whether the Transport Block (TB) size that was granted is equal to or larger than the size of available data for transmission. If the TB size that was granted is equal to or larger than the size of available data to transmit, the terminal shall transmit all the data available for transmission in the allocated UL resource. If the TB size that was granted is equal to larger than the size of available data to transmit, the terminal shall multiplex several MAC Service Data Units (SDUs) in a MAC Package Data Unit (PDU) which contain the data available for transmission, see also Fig.5,  para. 0060-0068, The size of data available for transmission in the terminal is small than 125 bytes; [0068] The channel condition is better than a RSRP threshold, such as the path loss is smaller than Pmax and para. 0074, the terminal receives system information from the base station and obtains configurations from the base station or some pre-defined rules in the specification. The terminal determines whether there is/are special resource pool(s) or not. If there is/are special resource pool(s), the terminal obtains the conditions to use the special resource pool(s). Based on the obtained conditions, the terminal may determine if it meets all the conditions. For example, the terminal may calculate the size of data available for transmission, measure the channel condition or/and estimate the data-arrival interval and so on. If the terminal meets any one of the all the conditions, it can use the resource in the special resource pool(s)).


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 6-9, 11 and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun (US Pub. No.:2015/0282213).

As per claim 1, Sun disclose A method for a User Equipment (UE)(see Fig.1, Fig.3, UE 141), comprising: 
receiving a configuration of a first Reference Signal Received Power (RSRP) threshold (see Fig.4A-D, para. 0031-0036, the base station broadcast station system information (SI) that includes configurations about random access and other channel information to the terminal / a configuration of a threshold is received, the base station configure the terminal for  at least one of the followings: [0034] The traffic data package from the application layer needing to be transmitted is bigger than zero; [0035] The size of data available for transmission in the terminal is smaller than a threshold; [0036] The channel condition is better than a threshold, measurement e.g., Reference Signal Received Power (RSRP)), and based on the downlink channel conditions, the terminal matches the channel condition (path-loss/coverage condition) to a size level based on a pre-defined rule, in this case the measurement /radio condition of the UE is below the threshold / RSRP threshold, see para, 0044-0047); 
determining whether to initiate a procedure of small data transmission based on at least the first RSRP threshold (see para. 0044, the terminal receives the system information from the base station, and obtains configurations from the base station or some pre-defined rules in the specification. The terminal determines whether there is/are specific resource pool(s) or not. If there is/are specific resource pool(s), the terminal obtains the conditions to use the specific resource pool(s). Based on the obtained conditions, the terminal may determine if it meets all the conditions, the terminal may calculate the size of data available for transmission, measure the channel condition or/and estimate the data-arrival interval and so on. If the terminal meets all the conditions, it can use the resource in the specific resource pool(s),  also per para. 0045-0047, measurement e.g., Reference Signal Received Power (RSRP)), and based on the downlink channel conditions, the terminal matches the channel condition (path-loss/coverage condition) to a size level based on a pre-defined rule, in this case the measurement /radio condition of the UE is above the threshold initiate a procedure of small data transmission,  see also para. 0058); and 
not initiating the procedure of small data transmission if a radio condition of the UE is below the first RSRP threshold (see para. 0044-0047, the terminal not initiating the procedure of small data transmission when the channel condition/ a radio condition of the UE is below the threshold,  the terminal learn downlink channel conditions by receiving PSS/SSS downlink broadcasting channels (e.g., PBCH or PDCCH or PDSCH convey SIB) and/or other physical channels/signals or measurement e.g., Reference Signal Received Power (RSRP)), and based on the downlink channel conditions, the terminal matches the channel condition (path-loss/coverage condition) to a size level based on a pre-defined rule, in this case the measurement /radio condition of the UE is below the threshold and the UE not initiating the procedure of small data transmission base on the rule). and 
selecting random access resource for the procedure of small data transmission after determining to initiate the procedure of small data transmission (see para. 0016, the base station receives the preamble sequence over a time-frequency region from the terminal, obtains the size level of data available for transmission from the terminal, allocates an uplink (UL) grant based on this size level for the terminal, and transmits on the random access response. After the terminal receives and decodes the random access response, the terminal determines whether the Transport Block (TB) size that was granted is equal to or larger than the size of available data for transmission. If the TB size that was granted is equal to or larger than the size of available data to transmit, the terminal shall transmit all the data available for transmission in the allocated UL resource. If the TB size that was granted is equal to larger than the size of available data to transmit, the terminal shall multiplex several MAC Service Data Units (SDUs) in a MAC Package Data Unit (PDU) which contain the data available for transmission, see also Fig.5,  para. 0060-0068, The size of data available for transmission in the terminal is small than 125 bytes; [0068] The channel condition is better than a RSRP threshold, such as the path loss is smaller than Pmax and para. 0074, the terminal receives system information from the base station and obtains configurations from the base station or some pre-defined rules in the specification. The terminal determines whether there is/are special resource pool(s) or not. If there is/are special resource pool(s), the terminal obtains the conditions to use the special resource pool(s). Based on the obtained conditions, the terminal may determine if it meets all the conditions. For example, the terminal may calculate the size of data available for transmission, measure the channel condition or/and estimate the data-arrival interval and so on. If the terminal meets any one of the all the conditions, it can use the resource in the special resource pool(s)).

As per claim 6, Sun disclose the method of claim 1.

Sun further disclose the method further comprising: initiating a Random Access (RA) procedure not including the UL data if the radio condition of the UE is below the first RSRP threshold (see para. 0007- 0009, utilizing the at least one specific resource pool to perform a random access procedure of data transmission by the terminal when the terminal meets at least one condition / the channel/radio condition of the UE is below the threshold, see also Fig.4A-D, para. 0031-0032).

As per claim 7, Sun disclose the method of claim 1.

Sun further disclose wherein the radio condition of the UE is a RSRP of pathloss reference (see para. 0046, the terminal learn downlink channel conditions by receiving PSS/SSS downlink broadcasting channels (e.g., PBCH or PDCCH or PDSCH convey SIB) and/or other physical channels/signals or measurement (e.g., Reference Signal Received Power (RSRP)). Based on the downlink channel conditions, the terminal matches the channel condition (path-loss/coverage condition) to a size level based on a pre-defined rule).

As per claim 9, Sun disclose the method of claim 1.

Sun further disclose wherein the configuration is a configuration of small data transmission (see para. 0044-0045, the terminal receives the system information from the base station, and obtains configurations from the base station or some pre-defined rules in the specification. The terminal determines whether there is/are specific resource pool(s) or not. If there is/are specific resource pool(s), the terminal obtains the conditions to use the specific resource pool(s). Based on the obtained conditions, the terminal may determine if it meets all the conditions, the terminal may calculate the size of data available for transmission, measure the channel condition or/and estimate the data-arrival interval and so on. If the terminal meets all the conditions, it can use the resource in the specific resource pool(s), see also para. 0058).

As per claim 11, claim 11 is rejected the same way as claim 1, Sun further disclose  A User Equipment (UE) (see Fig.3, UE 141), comprising: a processor (see Fig.3, processor 151); and a memory (see Fig.3, Memory 152); wherein the processor is configured to execute a program code (see para. 0028-0030, the memory 152 stores program instructions and data to control the operation of the UE 141).

As per claim 16, claim 16 is rejected the same way as claim 6.
As per claim 17, claim 17 is rejected the same way as claim 7.
As per claim 18, claim 18 is rejected the same way as claim 8.
As per claim 19, claim 19 is rejected the same way as claim 9.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US Pub. No.:2015/0282213), and further in view of Laselva et al. (WO2020/148483).

As per claim 2, Sun disclose the method of claim 1.

Sun however does not explicitly disclose wherein the UE has Uplink (UL) data available for transmission when the UE is in RRCINACTIVE.

Laselva however disclose wherein a UE has Uplink (UL) data available for transmission when the UE is in RRCINACTIVE (see page 6, lines 13-19, a simple and efficient procedure to transmit data from a UE when the UE is in an inactive RRC state (e.g. RRC_INACTIVE state), by using configured grant (CG) operations to transmit data ( e.g., small amounts of data) in the uplink, see Fig.3, lines 14-34, the CG mode operations allow UE 304 to transmit data to gNB 302 while remaining in the RRC_INACTNE state. For example, when UE 304 is configured to allow CG mode operations, UE 304 can transmit data on the uplink to gNB 302 without transitioning to RRC_CONNECTED state (or without initiating RA, e.g. 4-step RA procedure or enhanced RA procedure, e.g., 2-step RA procedure).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the UE has Uplink (UL) data available for transmission when the UE is in RRCINACTIVE, as taught by Laselva, in the system of Sun, so as to reduces the amount of signalling data generated in the network and conserves power resources (e.g., battery power) at UE 304, see Laselva, page 6 lines 28-34.

As per claim 3, the combination of Sun and Laselva disclose the method of claim 2.

Laselva further disclose wherein the procedure of small data transmission is used for transmitting the UL data in RRC_INACTIVE state (page 15, lines 16-20, at block 630, the user equipment may transmit the data from the UE to the network node in response to determining that the UE allows CG mode operations in RRC_INACTIVE state, UE 304, in response to determining that the UE supports CG mode operations in RRC_INACTIVE state, transmit the data (e.g., data (or portions of the20 data) present in the buffer) to gNB 302 while continuing to remain in RRC_INACTNE state).

As per claim 4, the combination of Sun and Laselva disclose the method of claim 2.

Laselva further disclose wherein the procedure of small data transmission is a Random Access (RA) procedure in RRC_INACTIVE state including the UL data (see page 10 lines 5-8,  a UE in an RRC_INACTIVE state may continue to remain in RRC_INACTNE state and transmit data in the uplink to a gNB using CG mode operations, Fig.4, lines 10-27, at 442, UE 304 transmit the data by initiating an enhanced random access (RA) procedure, e.g., enhanced RACH procedure  (e.g., referred to as small data transmission and defined in 3GPP TR 38.304; referred to as early data transmission and defined in 3GPP TS 36.300 20 Vl5.3.0, Section 7.3b). This procedure allows the UE to transmit the uplink user plane data after the RA response).

As per claim 5, the combination of Sun and Laselva disclose the method of claim 4.

Laselva further disclose wherein the UL data is transmitted in Message A (MSGA) or Msg3 of the RA procedure (see page 10, Fig.4, lines 25-27, with the enhanced RACH procedure, a UE send small data transmissions with message 3 of the RA procedure).

As per claim 12, claim 12 is rejected the same way as claim 2.
As per claim 13, claim 13 is rejected the same way as claim 3.
As per claim 14, claim 14 is rejected the same way as claim 4.
As per claim 15, claim 15 is rejected the same way as claim 5.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US Pub. No.:2015/0282213), and further in view of Lee et al. (US Pub. No.:2011/0300858).

As per claim 10, Sun disclose the method of claim 1.

Sun however does not explicitly disclose wherein a procedure of small data transmission is triggered by an upper layer.

Lee however disclose wherein a procedure of small data transmission is triggered by an upper layer (see para. 0033,  the value of the threshold value and the count value of the timer may be directly configured by the mobile communications device 110 using an upper layer signaling or be configured by the cellular station 122, the controller module 114 may first receive a first message from the cellular station 122 via the wireless module 112 prior to the triggering of the BSR and then obtain the value of the threshold value and the count value of the timer from the first message. The controller module 114 may further transmit a second message to the cellular station, indicating to the cellular station 122 that  transmission of small size data is being performed via the wireless module 112 prior to the reception of the first message from the cellular station 122).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a procedure of small data transmission is triggered by an upper layer, as taught by Lee, in the system of Sun, so as to reduces signaling overhead and increase a system overall performance when only small size data is required to be transmitted, see Lee, page 6 lines 8-11.

As per claim 20, claim 20 is rejected the same way as claim 10.


Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US Pub. No.:2015/0282213), and further in view of Agiwal et al. (US Pub. No.:2020/0100297).

As per claim 10, Sun disclose the method of claim 1.

Sun also disclose the UE selects random access resource for the procedure of small data transmission based on a first RSRP threshold (see para. 0044, the terminal receives the system information from the base station, and obtains configurations from the base station or some pre-defined rules in the specification, based on the obtained conditions, the terminal determine if it meets all the conditions, the terminal calculate the size of data available for transmission, measure the channel condition or/and estimate the data-arrival interval and when the terminal meets all the conditions, it can use the resource in the specific resource pool(s),  also per para. 0045-0047, measurement e.g., Reference Signal Received Power (RSRP)), and based on the downlink channel conditions, the terminal matches the channel condition (path-loss/coverage condition) to a size level based on a pre-defined rule, in this case the measurement /radio condition of the UE is above the threshold initiate a procedure of small data transmission,  see also para. 0058);

Sun however does not explicitly disclose wherein the UE selects random access resource for the procedure of small data transmission based on “a second RSRP threshold”.

Agiwal however disclose wherein a UE selects random access resource for the procedure of small data transmission based on “a second RSRP threshold” (see Fig.10, para. 0114-0118, Referring to FIG. 10, upon initiation of RA procedure at operation 1010, the UE checks if the DL RSRP of the cell on which RA is initiated (i.e. the cell on which the UE will transmit Msg1 for 4 step RA and MsgA for 2 step RA) is less than or equal to a threshold or not at operation 1020. In addition, the UE determines whether the TTI bundling for Msg3 transmission is supported at operation 1030. If yes, i.e. the DL RSRP of the serving cell on which RA is initiated (i.e. cell on which the UE will transmit Msg1 for 4 step RA and MsgA for 2 step RA) is less than or equal to the threshold and the TTI bundling for Msg3 transmission is supported, the UE performs the 4 step RA procedure at operation 1040. Otherwise (i.e. DL RSRP of serving cell on which RA is initiated is greater than a threshold) the UE performs the 2 step RA procedure at operation 1050. In an alternate embodiment, the UE can perform this selection between the 2 step and the 4 step based on the DL RSRP of the cell before each RA attempt of the RA procedure instead of at the beginning of the RA procedure. This is beneficial as channel conditions change during the RA procedure, see also para. 0017, 0022, 0071, 0089).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a UE selects random access resource for the procedure of small data transmission based on “a second RSRP threshold”, as taught by Agiwal, in the system of Sun, so as to support variable size of MsgA payload efficiently, see Agiwal, paragraphs 0017-0018.

As per claim 22, claim 22 is rejected the same way as claim 21.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bangolae (US Pub. No.: 2017/0251516), and further in view of Sun (US Pub. No.:2015/0282213).

As per claim 1, Bangolae disclose A method for a User Equipment (UE)(see Fig.1-6, UE 110), comprising: 
receiving a configuration of a threshold (see Fig.1-6, para. 0085, monitoring the small data transmissions for the UE; and determining that the UE is to switch from the lightweight RRC connection to the legacy RRC connection when the small data transmissions for the UE are above a defined threshold); 
determining whether to initiate a procedure of small data transmission based on at least the threshold (see para. 0085, determining that the UE is to switch from the lightweight RRC connection to the legacy RRC connection when the small data transmissions for the UE are above a defined threshold); and 
not initiating the procedure of small data transmission if a radio condition of the UE is below the threshold (see para. 0085, not initiating the procedure the lightweight RRC connection when the small data transmissions for the UE are below a defined threshold).

Bangolae however does not explicitly disclose receiving a configuration of “a first Reference Signal Received Power (RSRP) threshold”; and selecting random access resource for the procedure of small data transmission after determining to initiate the procedure of small data transmission.

Sun however disclose receiving a configuration of “a first Reference Signal Received Power (RSRP) threshold” (see Fig.4A-D, para. 0031-0036, the base station broadcast station system information (SI) that includes configurations about random access and other channel information to the terminal / a configuration of a threshold is received, the base station configure the terminal for  at least one of the followings: [0034] The traffic data package from the application layer needing to be transmitted is bigger than zero; [0035] The size of data available for transmission in the terminal is smaller than a threshold; [0036] The channel condition is better than a threshold, measurement e.g., Reference Signal Received Power (RSRP)), and based on the downlink channel conditions, the terminal matches the channel condition (path-loss/coverage condition) to a size level based on a pre-defined rule, in this case the measurement /radio condition of the UE is below the threshold / RSRP threshold, see para, 0044-0047); and selecting random access resource for the procedure of small data transmission after determining to initiate the procedure of small data transmission (see para. 0016, the base station receives the preamble sequence over a time-frequency region from the terminal, obtains the size level of data available for transmission from the terminal, allocates an uplink (UL) grant based on this size level for the terminal, and transmits on the random access response. After the terminal receives and decodes the random access response, the terminal determines whether the Transport Block (TB) size that was granted is equal to or larger than the size of available data for transmission. If the TB size that was granted is equal to or larger than the size of available data to transmit, the terminal shall transmit all the data available for transmission in the allocated UL resource. If the TB size that was granted is equal to larger than the size of available data to transmit, the terminal shall multiplex several MAC Service Data Units (SDUs) in a MAC Package Data Unit (PDU) which contain the data available for transmission, see also Fig.5,  para. 0060-0068, The size of data available for transmission in the terminal is small than 125 bytes; [0068] The channel condition is better than a RSRP threshold, such as the path loss is smaller than Pmax and para. 0074, the terminal receives system information from the base station and obtains configurations from the base station or some pre-defined rules in the specification. The terminal determines whether there is/are special resource pool(s) or not. If there is/are special resource pool(s), the terminal obtains the conditions to use the special resource pool(s). Based on the obtained conditions, the terminal may determine if it meets all the conditions. For example, the terminal may calculate the size of data available for transmission, measure the channel condition or/and estimate the data-arrival interval and so on. If the terminal meets any one of the all the conditions, it can use the resource in the special resource pool(s)).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving a configuration of “a first Reference Signal Received Power (RSRP) threshold”; and selecting random access resource for the procedure of small data transmission after determining to initiate the procedure of small data transmission, as taught by Sun, in the system of Bangolae, so as to efficiently transmit the small data with less overhead, see Sun, paragraph 5-15.


Claim 11 is rejected for the same reason as set forth above for claim 1.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Third Rejection
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ianev (US Pub. No.: 2016/0007388), and further in view of Sun (US Pub. No.:2015/0282213).

As per claim 1, Ianev disclose A method for a User Equipment (UE)(see Fig.1, Fig.5, Fig.7, UE 102), comprising: 
receiving a configuration of a threshold (see Fig.1, Fig.5, Fig.7, para. 24-34, a wireless communications terminal arranged to wirelessly communicate with a network, the terminal being arranged to transmit, as part of a wireless connection establishment procedure for forming a wireless connection between the terminal and the network, wireless-connection establishment signalling including a small-data indicator to indicate to the network that transmission of an amount of data below a threshold value is required from the terminal by way of the wireless connection to the network); 
determining whether to initiate a procedure of small data transmission based on at least the threshold (see para. 24-34,  wireless-connection establishment signalling including a small-data indicator to indicate to the network that transmission of an amount of data below a threshold value is required from the terminal by way of the wireless connection to the network); and 
not initiating the procedure of small data transmission if a radio condition of the UE is below the threshold (see para. 24-34, not initiating the procedure of a small-data indicator to indicate to the network that transmission of an amount of data below a threshold value).

Ianev however does not explicitly disclose receiving a configuration of “a first Reference Signal Received Power (RSRP) threshold”; and selecting random access resource for the procedure of small data transmission after determining to initiate the procedure of small data transmission.

Sun however disclose receiving a configuration of “a first Reference Signal Received Power (RSRP) threshold” (see Fig.4A-D, para. 0031-0036, the base station broadcast station system information (SI) that includes configurations about random access and other channel information to the terminal / a configuration of a threshold is received, the base station configure the terminal for  at least one of the followings: [0034] The traffic data package from the application layer needing to be transmitted is bigger than zero; [0035] The size of data available for transmission in the terminal is smaller than a threshold; [0036] The channel condition is better than a threshold, measurement e.g., Reference Signal Received Power (RSRP)), and based on the downlink channel conditions, the terminal matches the channel condition (path-loss/coverage condition) to a size level based on a pre-defined rule, in this case the measurement /radio condition of the UE is below the threshold / RSRP threshold, see para, 0044-0047); and selecting random access resource for the procedure of small data transmission after determining to initiate the procedure of small data transmission (see para. 0016, the base station receives the preamble sequence over a time-frequency region from the terminal, obtains the size level of data available for transmission from the terminal, allocates an uplink (UL) grant based on this size level for the terminal, and transmits on the random access response. After the terminal receives and decodes the random access response, the terminal determines whether the Transport Block (TB) size that was granted is equal to or larger than the size of available data for transmission. If the TB size that was granted is equal to or larger than the size of available data to transmit, the terminal shall transmit all the data available for transmission in the allocated UL resource. If the TB size that was granted is equal to larger than the size of available data to transmit, the terminal shall multiplex several MAC Service Data Units (SDUs) in a MAC Package Data Unit (PDU) which contain the data available for transmission, see also Fig.5,  para. 0060-0068, The size of data available for transmission in the terminal is small than 125 bytes; [0068] The channel condition is better than a RSRP threshold, such as the path loss is smaller than Pmax and para. 0074, the terminal receives system information from the base station and obtains configurations from the base station or some pre-defined rules in the specification. The terminal determines whether there is/are special resource pool(s) or not. If there is/are special resource pool(s), the terminal obtains the conditions to use the special resource pool(s). Based on the obtained conditions, the terminal may determine if it meets all the conditions. For example, the terminal may calculate the size of data available for transmission, measure the channel condition or/and estimate the data-arrival interval and so on. If the terminal meets any one of the all the conditions, it can use the resource in the special resource pool(s)).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving a configuration of “a first Reference Signal Received Power (RSRP) threshold”; and selecting random access resource for the procedure of small data transmission after determining to initiate the procedure of small data transmission, as taught by Sun, in the system of Ianev, so as to efficiently transmit the small data with less overhead, see Sun, paragraph 5-15.


Claim 11 is rejected for the same reason as set forth above for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
He (US Pub. No.:2020/0077422) – see Fig.8, para. 0115-0130, “The small data transmission mode is determined through various combinations of following conditions: [0119] the small data transmission mode is determined based on a capability of supporting small data service transmission reported by the terminal; [0120] the base station determines the small data transmission mode according to various service models; [0121] a network determines the small data transmission mode according to the logical channel; [0122] the base station determines the small data transmission mode according to a current load; [0123] the base station determines the small data transmission mode according to a current battery level; and [0124] the base station determines the small data transmission mode of a terminal according a terminal type; for example, in order to save power in the terminal, the system message specifies that the mMTC terminal adopts the inactive state to transmit the data”.
WO 2019/134593A1 – “In order to enable the transmission of small data packets with less signaling overhead and to achieve energy saving of user equipment (UE), in the small data transmission enhancement of version 15, it is proposed that the UE may not enter the radio resource control ( The Radio Resource Control (RRC) connection state is used to implement data transmission, such as sending small data and random access message 3 together in a random access procedure. In the current consensus reached by the 3GPP, the UE determines whether to use the small data transmission mechanism for data transmission according to certain conditions of current data transmission, such as whether the network side configures parameters of small data transmission, whether the UE supports small data transmission, and is to be sent. Whether the data amount of the small data is less than or equal to the configured threshold value, and the like. The small data transmission block size threshold is configured by the base station, and the small data transmission mechanism can be used only when the amount of data to be transmitted by the UE is less than or equal to the transport block size threshold. Each enhanced coverage level corresponds to a transport block size threshold”.’

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469